—Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about July 16, 1996, insofar as appealed from, terminating respondent’s parental rights to the subject child upon a finding of permanent neglect, and committing her custody and guardianship to petitioner foster care agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that respondent failed to maintain frequent and substantial contacts with the subject child for a period of more than one year subsequent to the placement of the child in foster care (Social Services Law § 384-b [7] [a], [b]; see, Matter of Aisha Latisha J., 182 AD2d 498, lv denied 80 NY2d 759). Given respondent’s admitted history of multiple substance abuse, for which she remained in treatment through the hearing on the permanent neglect petition, and the substantial length of time that the child and her brother have been in the preadoptive *176home, adoption is clearly in the child’s best interests. We have considered respondent’s other arguments and find them to be without merit. Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Colabella, JJ.